368 U.S. 345 (1961)
VENUS
v.
UNITED STATES.
No. 75.
Supreme Court of United States.
Argued December 14, 1961.
Decided December 18, 1961.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Hayden C. Covington argued the cause and filed briefs for petitioner.
Jerome M. Feit argued the cause for the United States. With him on the briefs were Solicitor General Cox, Assistant Attorney General Miller and Beatrice Rosenberg.
PER CURIAM.
The judgment is reversed with instructions to dismiss the indictment. Ward v. United States, 344 U.S. 924, reversing 195 F.2d 441 (C. A. 5th Cir.).